                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MEDARC, LLC, as Collection Agent for             §
Jeffrey H. Mims, Trustee of the Liquidating      §
Trust of Revolution Monitoring, LLC,             §
Revolution Monitoring Management, LLC,           §
and Revolution Neuromonitoring, LLC,             §
             Plaintiff,                          §
v.                                               §   Civil Action No. 3:20-CV-3241-N-BH
                                                 §
SCOTT AND WHITE HEALTH PLAN,                     §
          Defendant.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Since the plaintiff has not timely filed a motion to voluntarily dismiss its claim or a motion

for leave to amend as allowed by the recommendation, Defendant’s Motion to Dismiss Plaintiff’s

Claims and Memorandum in Support, filed November 30, 2020 (doc. 8), is GRANTED in part

and DENIED in part, and the plaintiff’s claim for quantum meruit against the defendant is

DISMISSED with prejudice.



       SIGNED this 2nd day of July, 2021.


                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
